     Case: 1:18-cv-03663 Document #: 44 Filed: 03/13/20 Page 1 of 2 PageID #:897
                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS

CECILIA KORNFEIND,                                   )
                                                     )
       Plaintiff,                                    )
                                                     )      Case No.: 1:18-cv-03663
                                                     )
v.                                                   )      Honorable Matthew F. Kennelly
                                                     )
TARGET CORPORATION,                                  )
                                                     )
               Defendant.                            )

                                    STIPULATION TO DISMISS

       All matters in dispute between Plaintiff, CECILIA KORNFEIND, and Defendant, TARGET

CORPORATION, in the above-entitled cause have been satisfactorily compromised and settled.

       IT IS HEREBY STIPULATED AND AGREED by and between said parties, by their

respective attorneys, that the said cause may be dismissed with prejudice, without costs to either

party, all costs having been paid. IT IS FURTHER STIPULATED AND AGREED, that an order

pursuant to the foregoing may be entered of record without further notice to either party, upon the

presentation of this stipulation.

       IT IS FURTHER STIPULATED AND AGREED that said dismissal be a bar to the bringing

of any action based on or including the claim for which this action has been brought.

       WHEREFORE, the parties hereto pray that the court enter an order dismissing Plaintiff’s

complaint with prejudice with respect to her claims against Defendant.


s/Brett N. Kaplan
Brett N. Kaplan, Esq.
Attorney for Plaintiff



s/Christopher M. Puckelwartz
Christopher M. Puckelwartz, Esq.
Attorney for Defendant
    Case: 1:18-cv-03663 Document #: 44 Filed: 03/13/20 Page 2 of 2 PageID #:898




                                                                  JUDGE




                                                                 ENTERED

Rich Lenkov, #6231079
Christopher M. Puckelwartz, #6243690
BRYCE DOWNEY & LENKOV LLC
200 North LaSalle Street, Suite 2700
Chicago, IL 60601
P: 312.377.1501
F: 312.377.1502
E: rlenkov@bdlfirm.com
E: cpuckelwartz@bdlfirm.com




                                CERTIFICATE OF SERVICE

        I hereby certify that on March 13, 2020, I electronically filed Defendant’s Stipulation to
Dismiss, with the Clerk of Court using the CM/ECF system which will send notification of such
filing(s) to the following:

Brett N. Kaplan
Sherwood Law Group, LLC
218 N. Jefferson, Suite #401
Chicago, IL 60661
P: 312-627-1650
F: 312-648-9503
E: bnk@sherwoodlawgroup.com
                                                            /s/Christopher M. Puckelwartz
                                                            One of Defendant’s Attorneys




                                            2
